Order, entered on January 18, 1965, denying defendants’ motion to dismiss the complaint for failure to state a cause of action, unanimously reversed, on the law, without costs or disbursements, and the motion to dismiss the complaint granted, with leave, however, to plaintiffs to apply at Special Term for permission to replead. (See CPLR 3211, subd. [e].) This complaint suffers generally, and even more noticeably, from the infirmity which condemned the complaint in Kramer v. Loeb, Bhoades é Co. (20 A D 2d 634), and the failure of the fraud causes to comply with CPLR 3016 (subd. [b]) is glaring. When allegations are as vague and conclusory as those here, the existence of any cause of action at all is brought into question, and some showing that one does exist becomes an appropriate prerequisite to leave to replead. Concur — Botein, P. J., Valente, McNally, Stevens and Steuer, JJ.